Citation Nr: 0315571	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-21 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for aortic 
insufficiency.

3.  Entitlement to an initial compensable evaluation for a 
left elbow fracture with degenerative joint disease. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fractured nose 
status post septoplasty.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1974 and from October 1988 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The veteran provided oral testimony before the undersigned 
Acting Veterans Law Judge sitting at the RO in January 2003, 
a transcript of which has been associated with the claims 
file.

The issues of entitlement to a compensable evaluation for 
left elbow fracture with degenerative joint disease and 
whether new and material evidence has been submitted to 
reopen a claim of service connection for fractured nose 
status post septoplasty will be discussed in the remand 
portion of this decision.  




FINDINGS OF FACT

1.  The veteran does not currently have a left shoulder 
disability that is of service onset.

2.  The medical evidence does not show that the veteran 
currently has an acquired cardiovascular disability 
manifested by aortic insufficiency for VA purposes.

3.  Aortic insufficiency is a clinical finding and not a 
disability for VA compensation purposes, and the 
preponderance of the medical evidence is against a finding 
that the veteran's "history of" aortic insufficiency is due 
to an underlying disease or disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

2.  Service connection is not warranted for aortic 
insufficiency.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether a remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
September 2000 Statement of the Case (SOC), the May 2002 
Supplemental Statement of the Case (SSOC), and associated 
correspondence issued since the veteran filed his claim, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  He was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.  

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence from the RO dated in May 2002 
SSOC.  The RO also advised the veteran of the evidence 
obtained and considered in deciding his claim in the SSOC 
issued in May 2002.  It thus appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (requiring that the Board identify 
documents in file providing VCAA notification).

Accordingly, the VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

     


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).    Also, certain 
chronic diseases, including arthritis and cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

III.  Entitlement to service connection for a left shoulder 
disability

Service medical records are negative for complaints, 
treatment, or a diagnosis of a left shoulder disability.  The 
post service medical records show that the veteran was seen 
with complaints of shoulder discomfort.  An April 2000 VA 
examination revealed only very minimal limitation of motion 
of the left shoulder, and a diagnosis pertinent to the left 
shoulder was not provided.  Also, an x-ray of the left 
shoulder from June 2001 was negative for abnormalities.

The only evidence of record suggesting a left shoulder 
disability that is of service onset is the veteran's own lay 
opinion.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render either a diagnosis or a competent opinion as to 
medical causation.  His lay opinion, therefore, does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a left shoulder 
disability, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

IV.  Entitlement to service connection for aortic 
insufficiency

Service medical records reflect a notation for aortic 
insufficiency.  They do not show an underlying disability 
manifested by aortic insufficiency.  

In April 2000, the veteran underwent a VA general 
examination, during which reported that, during service, an 
echocardiogram was conducted and aortic insufficiency was 
noted.  The cardiac examination was completely normal, 
percussing at normal size with the border 10 centimeters from 
the midsternal line, heart sounds were normal, no gallop was 
heard, and no murmur, specifically no aortic insufficiency 
murmur was heard, despite maneuvers to elicit it.  Peripheral 
pulses were normal.  The diagnosis was history of aortic 
insufficiency only seen on echocardiogram with no symptoms.  
No murmur was heard and the veteran reported no murmur has 
ever been heard.  An echocardiogram conducted in conjunction 
with the examination was normal.  

In the instant case, the evidence fails to support the 
veteran's claim because it discloses that the veteran has not 
been diagnosed with a cardiovascular "disability" since he 
was discharged from service.  The record clearly shows that 
the veteran was noted to have had aortic insufficiency during 
active service.  Despite the findings of this study, there is 
no evidence of an underlying disability of the heart 
manifested by aortic insufficiency.  Likewise, a purported 
diagnosis of a "history of" aortic insufficiency is not a 
diagnosis of current disability, as there is no indication of 
current symptomatology.  In sum, the Board notes that the 
record does not show that the veteran has ever been diagnosed 
with a chronic cardiovascular disability attributable to 
aortic sufficiency.  

To merit an award of service connection under 38 U.S.C.A. §§ 
1110 and 1131, the veteran must establish the existence of a 
present disability resulting from service.  See Boyer v. 
West, 210 F.3d 1351, 1353-54 (Fed. Cir. 2000); Gilpin v. 
West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
evidence does not support the veteran's assertion that he 
currently has a heart disability manifested by manifested by 
aortic insufficiency.  The veteran's assertion of aortic 
insufficiency may not be considered a competent diagnosis of 
a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309; 66 Fed. Reg. 45,620- 45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Again, as the preponderance of 
the evidence is against the veteran's claim, the provisions 
of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for aortic insufficiency is denied.  




REMAND

In this case, the record reveals that the veteran was last 
afforded a VA examination to assess the severity of his left 
elbow fracture with degenerative joint disease in April 2000.  
The Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issues on appeal is stale, he is entitled to a current VA 
examination with respect to this issue.  Such an examination 
would be helpful to ascertain the current severity of his 
disability.

In conducting the current examination, medical evidence is 
needed to determine whether a higher rating is warranted 
based on functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination may be 
required.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Further VA examination should 
address the effects and the extent of functional loss due to 
pain.  Id. at 204-7; 38 U.S.C.A. § 5103A(d)(1); 66 Fed. Reg. 
45,620, 45,631 (codified at 38 C.F.R. § 3.159(c)(4)(i)).

Also, after a review of the record, the Board finds that 
additional development is necessary prior to the completion 
of appellate review of the issue of whether new and material 
evidence has been received to reopen the claim for fractured 
nose status post septoplasty.  The veteran testified at the 
January 2003 hearing to the effect that he was receiving 
treatment at a VA medical facility in Phoenix.  These records 
are not currently in the veteran's claims folder.  A remand 
is necessary to allow the Board to review records that were 
under VA control but not contained in the claims folder.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992), and Hazan v. 
Gober, 10 Vet. App. 511 (1997),

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any pertinent 
treatment records, not already associated 
with the claims file.  Specifically, the 
RO should obtain recent treatment records 
for the veteran from the VAMC in Phoenix, 
Arizona.  The veteran should be requested 
to sign any necessary authorization for 
release of any relevant private medical 
records to the VA.  All requests for 
records and responses received should be 
associated with the claims folder.

2.  The RO should make arrangement for 
the veteran to be scheduled for an 
orthopedic examination to determine the 
severity of his left elbow fracture with 
degenerative joint disease.  The claims 
file must be made available to and 
reviewed by the orthopedist prior to 
conducting the requested study and the 
examination report should reflect that 
such a review was made.  Based on the 
examination and study of the case, the 
orthopedist should provide detailed 
descriptions of any current left elbow 
symptomatology and offer an opinion as to 
how this impacts the appellant's ability 
to work.  All necessary tests and studies 
should be accomplished, and all clinical 
findings should be set forth in detail.  

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare- up, that fact must be so 
stated.  

3.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  Specific attention is 
directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of all test 
reports, special studies, or opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO then should review 
the issues of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for fracture nose status post 
septoplasty and entitlement to an initial 
compensable evaluation for a left elbow 
fracture with degenerative joint disease.  

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


	                        
____________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

